Citation Nr: 0315028	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  03-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right knee 
patellofemoral syndrome.

2.  Entitlement to service connection for left knee 
patellofemoral syndrome.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had a period of service in the Army National 
Guard from November 1979 to June 1982, a period of active 
duty training from July 1980 to November 1980 and a period of 
service in the Reserve from June 1982 to December 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Hartford, Connecticut Regional Office 
(RO).  


REMAND

In June 2003, the veteran indicated that he wanted a video 
teleconference hearing at the RO before a Veterans Law Judge 
of the Board.  There is no indication that such hearing has 
been scheduled or held and the veteran has not withdrawn this 
hearing request in writing.  Video conferencing hearings are 
scheduled by the RO.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
video conferencing hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals in accordance with 
applicable procedures for scheduling such 
hearings.  The veteran should be notified 
of the time and place to report.  If he 
desires to withdraw that hearing request, 
he should do so in writing to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the 


Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




